IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                           Docket No. 41364

STATE OF IDAHO,                                    )    2014 Unpublished Opinion No. 515
                                                   )
          Plaintiff-Respondent,                    )    Filed: May 22, 2014
                                                   )
v.                                                 )    Stephen W. Kenyon, Clerk
                                                   )
WAYNE ALBERT WEBB,                                 )    THIS IS AN UNPUBLISHED
                                                   )    OPINION AND SHALL NOT
          Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                   )

          Appeal from the District Court of the Fifth Judicial District, State of Idaho,
          Jerome County. Hon. John K. Butler, District Judge.

          Judgment of conviction and sentence for misdemeanor battery, affirmed; order of
          restitution, affirmed.

          Stacey DePew, Jerome County Public Defender, Jerome, for appellant.

          Hon. Lawrence G. Wasden, Attorney General; Daphne J. Huang, Deputy
          Attorney General, Boise, for respondent.
                    ________________________________________________
MELANSON, Judge
          Wayne Albert Webb appeals from his judgment of conviction and sentence for
misdemeanor battery and from an order of restitution. For the reasons set forth below, we
affirm.
                                                  I.
                                   FACTS AND PROCEDURE
          In 2012, Webb’s girlfriend (the victim) alleged Webb struck her with a belt, chased her
into their driveway, pushed her, punched her, held her head underwater in a ditch, and would not
allow her to leave the house after the altercation. She further contended she escaped to her
niece’s home and called the police. The state charged Webb with second degree kidnapping,
aggravated assault, and felony domestic battery. Webb went to trial and a jury acquitted Webb
of kidnapping, a lesser-included charge of false imprisonment, and aggravated assault. The jury
could not reach a verdict with respect to the charge of felony domestic battery. The district court
set a new date for trial on this charge.

                                                  1
        Before the second trial, the state and Webb entered into a plea agreement. Webb agreed
to enter an Alford 1 plea to a reduced charge of misdemeanor battery, I.C. § 18-903. The state
agreed to recommend a sentence of 180 days jail, with credit for two days served and the balance
to be suspended, a $500 fine, and a probationary term of two years. The district court accepted
Webb’s plea and ordered Webb to undergo domestic violence and substance abuse evaluations at
county expense.
        Prior to sentencing, the state filed a restitution request on behalf of the victim for
$1,529.46. The request included lost wages and costs incurred travelling to and from court.
Webb did not file an objection. At the sentencing hearing, Webb requested that the district court
follow the state’s recommendation of two years of probation. The district court imposed the
recommended sentence and ordered Webb to pay a total of $2,029.46 in restitution. The district
court specified that $1,529.46 was for the victim and $500 was for a domestic violence
evaluation.       In addition, the district court ordered Webb to complete fifty-two weeks in a
domestic violence program and follow all other recommendations as contained in the domestic
violence evaluation. Webb appeals from his judgment of conviction and sentence and the order
of restitution.
                                                 II.
                                            ANALYSIS
A.      Sentence Review
        Webb argues the district court abused its discretion in ordering him to complete fifty-two
weeks of domestic violence courses because this was not necessary to achieve the goals of
sentencing. The state responds that this provision squarely addresses rehabilitation and the
protection of society and, thus, is an appropriate term of probation.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
1
        See North Carolina v. Alford, 400 U.S. 25 (1970).

                                                 2
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
B.        Restitution
          Webb argues the district court abused its discretion in requiring him to pay restitution to
the victim. Webb contends there is nothing in the record to indicate why the district court
ordered restitution and that restitution for travel to the pretrial hearing and trial would be
inappropriate because the jury did not find him guilty of any crimes. The state responds it can be
reasonably inferred that the restitution is for the expenses articulated by the state’s request.
          The decision whether to order restitution is within the discretion of the trial court, guided
by consideration of the factors set forth in Idaho Code § 19-5304(7) and by the policy favoring
full compensation to crime victims who suffer economic loss. State v. Richmond, 137 Idaho 35,
37, 43 P.3d 794, 796 (Ct. App. 2002). We will not overturn an order of restitution unless an
abuse of discretion is shown. An abuse of discretion may be shown if the order of restitution
was the result of arbitrary action rather than logical application of the proper factors in I.C. § 19-
5304(7). Richmond, 137 Idaho at 37, 43 P.3d at 796. When a trial court’s discretionary decision
is reviewed on appeal, the appellate court conducts a multi-tiered inquiry to determine:
(1) whether the lower court correctly perceived the issue as one of discretion; (2) whether the
lower court acted within the boundaries of such discretion and consistently with any legal
standards applicable to the specific choices before it; and (3) whether the lower court reached its
decision by an exercise of reason. State v. Hedger, 115 Idaho 598, 600, 768 P.2d 1331, 1333
(1989).
          In this case, the victim traveled from Deer Park, Washington, to Jerome for pretrial and
trial dates. The state’s request for restitution on behalf of the victim articulated it was for lost
wages, mileage, meals while travelling, and lodging. Along with this request, the state submitted
documentation from the victim verifying these expenses. The district court awarded the amount
requested by the state for these expenses. Therefore, substantial evidence supports the district
court’s award of restitution.
          Webb also contends that, because the jury did not find him guilty of any charges in the
trial that the victim attended, there is no causal link between the victim’s losses and Webb’s
criminal conduct. To justify an award of restitution, the state must show a causal relationship
between the defendant’s criminal conduct and the damages suffered by the victim. I.C. § 19-


                                                   3
5304; State v. Corbus, 150 Idaho 599, 602, 249 P.3d 398, 401 (2011); State v. Hill, 154 Idaho
206, 212, 296 P.3d 412, 418 (Ct. App. 2012). This rule flows from the restitution statute itself,
where “victim” is defined to include a person who suffers economic loss or injury “as the result
of the defendant’s criminal conduct,” I.C. § 19-5304(1)(e)(i), and “economic loss” is defined to
include lost wages “resulting from the criminal conduct,” I.C. § 19-5304(1)(a). In determining
whether the requisite causal nexus exists, the court is to apply principles from the common law
of torts including standards of actual and proximate cause. Corbus, 150 Idaho at 602, 249 P.3d
at 401; State v. Nienburg, 153 Idaho 491, 495, 283 P.3d 808, 812 (Ct. App. 2012). Actual cause
refers to whether “a particular event produced a particular consequence” and is a “but for” test.
State v. Lampien, 148 Idaho 367, 374, 223 P.3d 750, 757 (2009). Proximate cause focuses on the
foreseeability of the injury, requiring the court to determine whether the injury was so highly
unusual that we can say, as a matter of law, that a reasonable person, making an inventory of the
possibilities of harm which such conduct might produce, would not have reasonably expected the
injury to occur. Id.; Cramer v. Slater, 146 Idaho 868, 875, 204 P.3d 508, 515 (2009). This
causation must be shown by a preponderance of the evidence. I.C. § 19-5304(6); Hill, 154 Idaho
at 212, 296 P.3d at 418; In re Doe, 146 Idaho 277, 284, 192 P.3d 1101, 1108 (Ct. App. 2008).
       Webb’s trial involved three charges--kidnapping, aggravated battery, and domestic
battery. While the jury acquitted Webb of the first two charges, Webb ultimately pled guilty to a
reduced count of misdemeanor battery on the third charge. The victim attended trial with respect
to this charge, along with the two Webb was acquitted of. The victim would not have attended
the trial but for Webb’s criminal conduct. Further, it is foreseeable that, as a result of his
criminal conduct, the victim would attend court proceedings and incur travel expenses.
Therefore, the district court did not abuse its discretion in awarding restitution to the victim.
                                                 III.
                                          CONCLUSION
       Webb has failed to demonstrate the district court abused its discretion in sentencing him
to complete fifty-two weeks of domestic violence courses.               Likewise, Webb failed to
demonstrate the district court abused its discretion in ordering him to pay restitution to the
victim. Accordingly, Webb’s judgment of conviction and sentence and the district court’s order
of restitution are affirmed.
       Judge LANSING and Judge GRATTON, CONCUR.


                                                  4